United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF THE AIR FORCE, KELLY
AIR FORCE BASE, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1535
Issued: October 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2007 appellant filed a timely appeal from a July 14, 2006 Office of Workers’
Compensation Programs’ nonmerit decision. Because more than one year has elapsed between
the last merit decision dated April 22, 2005 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501(c)(2) and
501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 54-year-old mechanical engineer, injured his neck and right shoulder on
April 8, 1992 when he slipped on some liquid which was on the floor. He filed a claim for
benefits on April 9, 1992, which the Office accepted for cervical sprain.

On November 22, 2004 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on June 10, 2003 causally related to his accepted cervical
strain condition.
By letter dated December 13, 2004, the Office requested that appellant submit additional
factual and medical evidence in support of his claim.
Appellant submitted a January 7, 2005 report from Dr. Thomas H. Raetzsch, a Boardcertified family practitioner, who related appellant’s complaints of significant neck pain which
kept him awake at night. Dr. Raetzsch advised that appellant needed to hold his neck in an
awkward position and had difficulty turning his head side to side or up and down. He noted that
appellant’s neck pain radiated down his arms, bilaterally. Dr. Raetzsch diagnosed herniated
nucleus pulposus at C2-3, C6-7 and C7-T1 by history with exacerbation and recommended that
appellant undergo diagnostic testing, including x-ray and magnetic resonance imaging (MRI)
scan.
By decision dated April 22, 2005, the Office denied appellant compensation for a
recurrence of his accepted cervical strain condition. The Office found that appellant failed to
submit medical evidence sufficient to establish that the claimed condition or disability was
caused or aggravated by the accepted condition.
By letter dated April 10, 2006, appellant requested reconsideration of the April 22, 2005
Office decision. He submitted a May 16, 2006 report of a cervical MRI scan from Dr. Raetzsch.
The report noted multilevel degenerative disc disease, fairly advanced; retrolisthesis and mild
spinal stenosis at C3-4; and a large disc protrusion at C6-7. Dr. Raetzsch recommended an MRI
scan of the thoracic spine. Appellant also submitted the following reports which he had
submitted previously: a July 17, 1992 report from Dr. Gerald Q. Greenfield, Board-certified in
orthopedic surgery, Dr. Raetzsch’s January 7, 2005 report; a May 12, 1992 MRI scan report and
a December 21, 1992 report from Dr. Daniel C. Valdez, Board-certified in orthopedic surgery.
By decision dated July 14, 2006, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent new evidence not previously considered by the Office.1 Evidence that
repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case.2

1

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

2

Howard A. Williams, 45 ECAB 853 (1994).

2

ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; nor has he advanced a relevant legal argument not previously
considered by the Office. The evidence appellant submitted is not pertinent to the issue on
appeal. The Board has held that the submission of evidence which does not address the
particular issue involved in the case does not constitute a basis for reopening the claim.3
Appellant has not submitted any new medical evidence which addresses the relevant issue of
whether appellant’s current condition was causally related to his accepted cervical condition.
Dr. Raetzsch’s May 16, 2006 cervical MRI scan report indicated findings of degenerative disc
disease and noted some mild irregularities, but did not present any additional evidence pertaining
to the relevant issue of whether appellant sustained a recurrence of disability as of June 10, 2003.
The other medical reports appellant submitted were duplicative and repetitive of previous reports
which were considered by the Office in prior decisions; three of these reports were from 1992,
eleven years prior to the alleged recurrence of disability. Appellant’s reconsideration request
failed to show that the Office erroneously applied or interpreted a point of law nor did it advance
a point of law or fact not previously considered by the Office. The Office did not abuse its
discretion in refusing to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

3

See David J. McDonald, 50 ECAB 185 (1998).

3

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

